Title: From Susanna Boylston Adams Clark Treadway to William Smith Shaw, 3 August 1817
From: Treadway, Susanna Boylston Adams Clark
To: Shaw, William Smith


				
					Dear Sir
					Monday Eve. ante 3 Aug. 1817
				
				I have stolen a few moments, from the agreeable conversation, of your friends, Mr Ticknor and Mr Everett, to express to you, my thanks, for the elegant present, you were so kind, as to make me, while in Boston. It will enable me, to pass many pleasant hours; during the winder season, and also entertain my friends. For this, and many other instances of your kindness, accept the gratitude and respect of 
				
					S B Adams.
				
				
			